We have carefully considered the transcript of record and the briefs of counsel for the respective parties, and are of the opinion that the Judge of the Criminal Court of Record did not abuse his discretion in entering his order of July 12, 1938, denying petition for writ of error coram nobis. It is, therefore, ordered that the judgment of the lower court be, and the same is, hereby affirmed.
Affirmed.
TERRELL, C.J., and BUFORD and THOMAS, J.J., concur.
WHITFIELD, P.J., and BROWN and CHAPMAN, J.J., concur in the opinion and judgment.